Simmons, C. J.,
dissenting. Where a bank sues a surety on a promissory note, and it appears from the evidence that the maker of the note placed with the bank good solvent collateral amounting to more than three times the amount of the note; and where the defendant’s evidence shows that at the time of the trial the bank has not collected the collateral, but has misplaced or lost it so that it can not be found after diligent search, the negligence of the bank, the loss sustained by the surety, and that the damage resulted from the negligence of the bank are established. It is at least, under the evidence, a question for the jury; and the judge erred in directing a verdict against the surety.